DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 6/26/2019. These drawings are found acceptable by the Examiner.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/26/2019, 5/5/2020,   6/24/2020 and 1/4/2021 are acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

(b)	Claim 2 is indefinite at the recitation of “a converting step” because the limitation is not adequately defined or described in the specification or claims and it cannot be determined what steps are required to carry out the claimed method step.  The  metes and bounds of the limitation are unclear.
(c)	Claim  3 is indefinite at the recitation of “adding 1 to the PCR efficiency as a base” because the PCR efficiency as a base is not apparent and thus a clear interpretation of the limitation cannot be ascertained.
(d)	The claim 3 is indefinite and confusing at “using the base and the exponent as a power operation” because it us unclear as to what encompasses the base”.

Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The MPEP at MPEP 2106.03 sets forth the following steps for identifying eligible subject matter at 2106.04:
(1) Are the claims directed to a process, machine, manufacture or composition of matter?
(2A)(1) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (“Prong One”)?
(2A)(2)  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two”)?
(2B) If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?

With respect to step (1): yes the claims recite processes.
With respect to step  (2A)(1) The claims recite an abstract idea of performing calculation steps to obtain values in a qPCR sample. "Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04).  
Abstract ideas include mathematical concepts, (mathematical formulas or equations, mathematical relationships and mathematical calculations), certain methods of organizing human activity, and mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information. (MPEP 2106.04(a)(2). 
	Mathematical concepts recited in claims 1-8 include:
Claim 2: “converting steps performed to obtain the copy number of the high-concentration nucleic acid target” (mathematical concept).
Claim 3: “wherein a PCR efficiency is obtained by a quantitative PCR reaction curve, and then the converting step is performed, the converting step comprising: adding 
Claim 6: “wherein a dynamic range is increased to 9 logs after the converting step” (mathematical concept).
Claim 7: “wherein when all of the reaction wells demonstrate positive responses to a nucleic acid target, the nucleic acid target 10is the high-concentration nucleic acid target” (mental step or observation).
Claim 8: “wherein  when not all of the reaction wells demonstrate a positive response to a nuclei acid, the nucleic acid target is the low concentration nucleic acid target” (mental step or observation).
	Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  
With respect to step 2A(2):  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)).  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The claimed additional elements are analyzed to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 
The claim 1 from which the claims depends recite the following: “A measuring method for a nucleic acid sample which simultaneously performs a digital and a quantitative PCR to detect the nucleic acid sample with a high concentration nucleic acid target and a low-concentration nucleic acid target” but provides no active method steps for actually performing PCR.  The claim 2 recites the additional elements of  “providing a test plate having a plurality of reaction wells to perform a digital and qPCR reaction on the nucleic acid sample”  Claim 4 adds that the assay plate is a 64 well plate. Claim 5 recites wherein the assay plates comprise from 64 to 20000 reaction wells.  These are data gathering steps.
Data gathering steps are not an abstract idea, they are extra-solution activity, as they collect the data needed to carry out the abstract idea.  Data gathering does not impose any meaningful limitation on the abstract idea, or how the abstract idea is performed.  Data gathering steps are not sufficient to integrate an abstract idea into a practical application. (MPEP 2106.05(g).
	Finally, the (2B) analysis. Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are probed for a specific inventive concept.  The judicial exception alone cannot provide that inventive concept or practical application (MPEP 2106.05).  Identifying whether the additional elements beyond the abstract idea amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).

	The elements of the claims have been considered individually and as a whole.  Combining data gathering qPCR steps to mathematical normalization, or mathematical calculations related to efficiency, linearity and copy number do not rise to the level of significantly more. The references provides both performing qPCR and/or digital PCR and steps of determining efficiency, linearity and copy number, such that the addition of performing the qPCR reaction to the calculations does not rise to the level of significantly more, nor does it provide an integration into a practical application.  Accordingly, the claims are not patent eligible under 35 USC 101.
Claim Interpretation
8.	The claims are sufficiently broad and ambiguous for reasons noted above such  a clear interpretation of Applicant intent cannot be ascertained.   The claim 1 is narrative in nature and does not comprise of active, positive language.  Likewise the claims 1-8 comprise of “wherein” clauses that are not indicative of an active step.  
	MPEP 211.04 states “[C]laim scope is not limited by claim language that suggests or makes 	optional but does not require steps to be performed, or by claim language that does not limit a claim 	to a particular structure. However, examples of claim language, although not exhaustive, that may 	raise a question as to the limiting effect of the language in a claim are:
	(A) "adapted to" or "adapted for" clauses;
	(B) "wherein" clauses; and
	(C) "whereby" clauses.
	The determination of whether each of these clauses is a limitation in a claim depends on the specific 	facts of the case. See, e.g., Griffin v. Bertina, 283 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 	2002) (finding that a "wherein" clause limited a process claim where the clause gave "meaning and 	purpose to the manipulative steps"). In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 	1481, 1483 (Fed. Cir. 2005), the court held that when a "‘whereby’ clause states a condition that is 	material to patentability, it cannot be ignored in order to change the substance of the 	invention." Id. However, the court noted (quoting Minton v. Nat’l Ass’n of Securities Dealers, 	Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a "‘whereby clause in a 	method claim is not given weight when it simply expresses the intended result of a process step 	positively recited.’" Id
	Given the ambiguity of the claims, for the purpose of application of prior art, the claims are being given the broadest reasonable interpretation by the examiner.

Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

11.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng Biao (CN 107622185, 01-23-2018) teach a digital PCR concentration calculation method which determines and calculates the initial concentration of a reaction according to amplification cycles, Ct values of the real-time fluorescence quantitative curve in the PCR amplification process combined with real-time clustering method.  The fluorescence threshold R11 has an intersection corresponds to the corresponding amplification cycle value Ct.  (See full document machine translated document).

12.	Claim(s) 1-5 and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kralik et al (Frontiers in Microbiology, 02-2017).   
	Regarding claims 1-5 and 7-8, Kralik et al teach a basic guide to Real Time PCR in microbial diagnostics: definitions, parameters and everything.	Kralik provides steps of providing assay plates for qPCR reactions, and performing those reactions (pages 1-3).  Kralik also provides performing an adjustment step according to a positive 
The reference teaches that the sample can comprise different targets, and the targets can be in differing ranges, and in 64 well plates as desired (p3, pros and cons of using qPCR in detection and quantification of pathogens).  Kralik notes that R2 values should be higher than 0.98 (p6).  Figure 2 and pages 4-5 of Kralik disclose obtaining a ratio of positive wells to all wells, then plugging that ratio into a Poisson distribution to obtain an average copy number of each reaction well.	
	With respect copy number concentration determination, Kralik discloses that limits of detection- related to copy number- are not a limiting value, and that Cq values below the LOD (one copy) can be valid, however the probability of repeated detection is lower than desired (less than 95%).  Kralik further discloses that for the limit of Quantitation (LOQ) is the lowest concentration of analyte which gives a predefined variability, generally reported as the coefficient of variation.  For qPCR this value has been proposed to be 
	
Prior Art
14. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Wang (US 20180258465) teaches a method for detecting a plurality of target sequences in a sample using a device of claim 1, comprising: a) partitioning a mixture of the sample and PCR reagents into many small individual reaction volumes of the PCR microchip of the device such that more than 50% of the reaction volumes contain no more than one target sequence, wherein the mixture comprises primer pairs for amplification of target sequences and sequence-specific reporter probes for detection of target sequences; b) performing multiplexed real time quantitative PCR to amplify a plurality of target sequences in each reaction volume; c) recording an amplification curve for each reaction volume during the PCR amplification; and d) determining the presence of individual target sequence in each reaction volume based on the amplification curve of the reaction volume.  Wang teaches wherein the PCR amplification of different target sequences has different threshold cycle numbers (CO and the detection of a particular target sequence is based on the C.sub.t. and wherein the detection of the presence of a target sequence is based on the plateau fluorescence intensity and the C.sub.t.  and further wherein the mixture of the sample and PCR reagents is partitioned into many small individual reaction volumes in the PCR microchip of the device such that more than 50% of the reaction volumes contain no more than one nucleic acid sequence (see claims at page 6).
	Garstecki et al (US 20170322136)  teach [0008] The development of the concept of digital assay offered a new paradigm in analytical chemistry. It allows the absolute quantification without calibration of the experimental set-up. Also, it benefits from simplified laboratory routines, i.e. end-point measurement, and relatively plain mathematical tools needed to interpret the experimental results.  
[0009] The maximum number of analyte particles M to be determined is directly proportional to the number N of compartments in the assay. In many applications and potential applications of diagnostic quantitation assays it is preferred that the span of the dynamic range (.OMEGA.=C.sup.+/C.sup.-) (with C.sup.+ representing the upper limit and C.sup.- representing the lower limit of estimated concentration of analyte particles in the assay) is large, for instance is equal to 1 million or more. To reach such a large span of the dynamic range in a standard digital PCR procedure, the sample must be partitioned into proportionally large number of compartments--in the said example--according to the . 

Conclusion
15. No claims are allowed.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA B WILDER whose telephone number is (571)272-0791. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/CYNTHIA B WILDER/Primary Examiner, Art Unit 1637